DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed on 04/18/2022, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 04/18/2022, the previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are: US 2006/0228473 to Satoh et al., which teaches a method for cleaning a deposition apparatus comprising the steps of cleaning an interior of a processing vessel on which a silicon nitride film is deposited with a cleaning gas formed into a plasma, the cleaning gas including a mixture of nitrogen trifluoride gas and oxygen [0004-0005, and 0083-0084], US 6,067,999 to Hines et al., which teaches a method for cleaning a deposition apparatus comprising the step of raising the susceptor to a first position relatively close to the face plate to localize the plasma between the face plate and the susceptor, wherein the smallest gap allow less generalization of the plasma to regions other than directly between the susceptor and the top plate, lowering the susceptor to a second position, far from the face plate to generalize the plasma outside the edges of the face plate and susceptor (column 6, lines 9-23 and column 6, line 66 to column 7, line 11), and US 2018/0355479 to Karakawa et al., which teaches a deposition apparatus comprising a plasma forming unit, a first exhaust and a second exhaust, wherein the first exhaust port and second exhaust port are arranged along a circumferential direction of the rotary susceptor in plan view (see figure 2), such that the plasma forming unit is located between the first exhaust port and the second exhaust port (see figure 2) [0045].
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of changing respective gas pressures at the first exhaust port and the second exhaust port, when the vertical position of the rotary table is changed between the first position and the second position so that a gas pressure at the first exhaust port when the rotary table is at the second position is lower than a gas pressure at the first exhaust port when the rotary table is at the first position, and a gas pressure at the second exhaust port when the rotary table is at the second position is higher than a gas pressure at the second exhaust port when the rotary table is at the first position, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714